Citation Nr: 0823264	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for left sided 
numbness, and if so, whether service connection is warranted.

2.  Entitlement to service connection for cervical spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  A hearing was 
held at the Board before the undersigned acting Veterans Law 
Judge in August 2007.

The veteran filed a claim for a total disability rating for 
compensation based upon individual unemployability in August 
2007.  This matter is referred to the RO for appropriate 
action.  

The issues of whether service connection is warranted for 
left sided numbness and cervical spine degenerative disc 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for numbness, left side 
of body in May 1990.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  




CONCLUSIONS OF LAW

1.  The May 1990 RO decision denying service connection for 
numbness, left side of body is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for numbness, left side of body based on new and material 
evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for numbness, left side of 
body in May 1990.  The veteran was notified of this decision 
and of his appellate rights the following month.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the May 1990 decision, clinical records showed 
complaints of left sided numbness, arm and lower extremity.  
Magnetic resonance imaging (MRI) of the head was interpreted 
to be normal and function of the extremities was normal.  The 
RO found that the current complaints of left sided body 
numbness were not shown to be the result of service nor of 
the service-connected cardiomyopathy, and service connection 
was denied.  

The veteran applied to reopen the claim in February 2002.  In 
January 2006, the RO indicated that it had reopened the 
claim.  The Board must independently determine whether new 
and material evidence has been received.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) [held that pursuant to 38 U.S.C.A. 
§§ 5108 and 7104(b), Board has a legal duty to consider the 
new and material issue regardless of the RO's actions].  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Arthritis may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Evidence obtained since the May 1990 RO decision includes a 
January 2005 VA examination report which shows an impression 
of cervical radiculopathy bilaterally, with an electromyogram 
that was suggestive of bilateral cervical radiculopathy.  A 
VA examiner in April 2005 indicated that he felt that the 
veteran had left arm and shoulder numbness secondary to the 
veteran's cervical spine condition given findings on 
electromyogram and MRI and improvement with traction.  

This evidence compensates for an evidentiary deficiency which 
was in existence at the time of the May 1990 RO decision.  It 
provides evidence of a diagnosis to account for current 
complaints of numbness, and no diagnosis had previously been 
given in May 1990.  This evidence relates to a previously 
unestablished fact necessary to substantiate the claim.  
Accordingly, it is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

The claim for service connection for numbness, left side of 
body is reopened.  To this extent only, the appeal is 
granted.


REMAND

During the veteran's hearing before the undersigned acting 
Veterans Law Judge in August 2007, he submitted evidence 
which he indicated he did not want to waive RO consideration 
of.  He submitted additional evidence in April 2008.  
Accordingly, the case must be remanded to the RO to have the 
RO consider it in the first instance.  Also, a May 1998 VA 
medical record indicates that the veteran had had a diagnosis 
of cervical spondylosis and spondylopathy at a local hospital 
and that MRI had confirmed the diagnosis.  The RO should 
attempt to obtain these records.  

Next, the Board finds that the veteran filed a timely notice 
of disagreement in January 2007 with the RO's January 2006 
denial of service connection for cervical spine degenerative 
disc disease.  Accordingly, this issue must be remanded to 
the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
private hospital records referred to in 
the May 1998 VA medical record 
pertaining to cervical spondylosis and 
spondylopathy.  

2.  Thereafter, readjudicate the 
veteran's pending claim for service 
connection for numbness, left side of 
body, in light of all evidence added to 
the record since the November 2006 
supplemental statement of the case, 
including the unwaived evidence received 
during the Board hearing in August 2007 
and from the veteran in April 2008.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  Issue the veteran a statement of 
the case on the matter of service 
connection for degenerative disc 
disease, cervical spine, considering 
all new evidence including the unwaived 
evidence received during the Board 
hearing in August 2007 and from the 
veteran in April 2008.  If he appeals 
that issue, return it to the Board in 
accordance with the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


